Case 2:20-cv-00508-BRM-JAD Document 18 Filed 04/29/20 Page 1 of 1 PageID: 376

                           UNITED STATES DISTRICT COURT
                            for the District of New Jersey [LIVE]
                                         Newark, NJ


  YOUNG AMERICANS FOR LIBERTY
  AT MONTCLAIR STATE UNIVERSITY ,
  et al.
                                                 Plaintiff,
  v.                                                          Case No.:
                                                              2:20−cv−00508−BRM−JAD

  TRUSTEES OF MONTCLAIR STATE
  UNIVERSITY, et al.
                                                 Defendant.




                Notice Of Call For Dismissal Pursuant to Fed.R.Civ.P. 4(m)

      Please take notice that the above−captioned action will be dismissed on 5/13/2020, for
  failure to effect service of the summons and complaint within 90 days of the filing of the
  complaint, unless you establish that service was effected within said 90 days, by filing
  proof of service with the Clerk of the Court before the return date of this notice. If proof of
  service is not filed before the return date, counsel of record or unrepresented parties may
  be required to appear before the Court, to show good cause why this action should not be
  dismissed.




                                                  Very truly yours,

                                                  William T. Walsh, Clerk
                                                  By Deputy Clerk, lr




 If applicable, counsel of record is directed to serve this notice to their client, whose street
 and post office address do not appear in the complaint as directed by Local Civil Rule 10.1,
 and to provide proof of service to the Court.
